 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    JERSEY ARCHITECTURAL DOOR &                        Case No. 1:13-mc-00038-DAD-EPG
      SUPPLY, INC.,
12                                                       ORDER RE: NOTICE OF VOLUNTARY
                     Plaintiff,                          DISMISSAL OF ENTIRE ACTION WITH
13                                                       PREJUDICE
      v.
14
                                                         (ECF No. 59)
15    AEROPLATE CORP., et al.,

16                   Defendants.

17

18          On March 17, 2020, Plaintiff, Jersey Architectural Door & Supply, Inc., filed a notice of

19    voluntary dismissal of entire action with prejudice. (ECF No. 59.) Defendants have not filed

20    either an answer or a motion for summary judgment. Accordingly, in light of the notice, the case

21    has ended and is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San

22    Jose, 111 F.3d 688, 692 (9th Cir. 1997). The Clerk of the Court is respectfully directed to close

23    this case.

24
     IT IS SO ORDERED.
25

26      Dated:     March 18, 2020                            /s/
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
